Title: From William Stephens Smith to Morgan Lewis, 3 February 1807
From: Smith, William Stephens
To: Lewis, Morgan



Gentlemen—
Albany Feby. 3d. 1807.

With the highest respect I take the Liberty of presenting myself as a Candidate for the office of Sheriff of the City and County of new York. my pretentions to your favour I feel some diffidence in stating, but from the variety of applicants for this important post, whose claims to your favourable consideration I am informed are minutely detailed, I flatter myself, that the statement I shall make to furnish the ability of comparison, will not be attributed to vanity, but to that profound respect which I entertain for your honourable Body.
I entered the service of my Country in the early part of our revolutionary war, I served as Aid de Camp and Major in the Line with major General Sullivan at the Battle of Long Island, where my General being taken prisoner, I was taken into the Commander in Chiefs family, and was wounded at the Battle of Harlem Heights, where dispatched by the Commanding General with orders to the troops in close action—After recovering from the wound, I joined the army at Polly Bridge in the County of west Chester, when in action with the Army, continued in my station. the Campaign, assisted at the Battle of the white plains and on the march of the army thro’ New Jersey, was aid de Camp to Major General Lee at the time he was made Prisoner by the British Cabalry at Basking-ridge and at the Battle of Trenton personally took the Commanding officer of the Hessians from his Horse, and on the 1st. day of January was promoted by General Washington, appointed Lieut. Colo. in one of the 16 Regiments which by the resolves of Congress The General was authorised to raise. It might be tedious to narate the different actions thro’ the course of the War, where I had honourable command, in the Light Infantry; it may suffice to say, That I commanded the advanced Regiment at the Battle of monmouth, & at the seige of newPort on Rhode Island, that with six companies of Light Infantry, I marched from Eastown on the Delaware and enclosed the Garrison of Wyoming on the susquahanah, under the Command of Brigadier General Hand besett by the savages, accompanied General Sullivan in his Campaign against the Indians, & in the following spring commanding the 2d. New jersey regiment, successfully covered for Angels Regiment, when retireing from the fire of the Enemy, at the noted battle of spring field.
I was appointed by the Commander in Chief—Adjutant General of the Light Infantry, under the Command of the Marquis Lefayette & at the Close of the Campaign was honoured by the appointment of Aid de Camp to The Commander in Chief; served in that capacity at the seige of York & Capture of Cornwallis.
When the Army returning to the Banks of the Hudson, I was honored by the Command of the advanced fost of the army at Dobbss ferry, and appointed Commissary General of Prisoners, After the intervene between General Washington & Sir Guy Carleton, upon the signature of the Preliminary articles of Peace, I was Commissioned by General Washington to reside in the City of New York, to supperintend the evacuation of the City, and was the acting officer of the Day, when The British Troops embarked from our shores—
Since the peace I served three years as Secretary of Legation to the Court of Great Britain on my return home, was appointed Marshall of the New York District—then Supervisor of the same, appointed Commandant of the 12th. Regiment of Infantry belonging to this state, & commanded the Union Brigade composed of the 11th. 12th. & 13th. Regiments, stationed in new Jersey, untill that army was disbanded, & finally appointed Surveyor of the port of new York discharging faithfully and Honourably the duties of that station for nearly five years—Apprehensive that I have too far trespassed on the patience of The Council, I shall only further observe, that my life has thus far been spent in the pursuits of honor, ambition only for the applause of my fellow Citizens—
I have spent all my property in public service have an aged mother & a numerous family who look to me for support—If with these pretentions to your favourable Consideration, I should be deemed worthy to fill the office, the appointment to which, I most respectfully solicit you may rest assured Gentlemen, that the duties of it, shall be most sacredly and honourably discharged and a due sense ever entertained of the favour conferred—
I have the honor to be / With the highest respect / Gentlemen— / Your most Obedient / and very Humble / Servant
W: S: Smith